Case 6:20-cr-00097-JCB-JDL Document 88 Filed 01/19/21 Page 1 of 6 PageID #: 167




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 UNITED STATES OF AMERICA

 v.

 MARCELINO BERUMEN (04)                             Case No. 6:20-CR-97
 SHY ANNE ROGERS (05)                               JUDGES JCB/JDL
 JOHN ERIC RETIZ (06)
 DUSTY RAQUEL DUDLEY (07)
 CHRISTOPHER DALE CROMWELL (08)
 GLORIA ELIZABETH AGUILAR (09)


             GOVERNMENT’S MOTION FOR A PROTECTIVE ORDER
               AS TO DISCOVERY DISCLOSED TO THE DEFENSE

        Some of the discovery materials that the Government intends to provide to the

defendants in this case contain sensitive and private personal identification information

for co-defendants and individuals who are not defendants in this case, including (for

example) names, addresses, social security numbers, and birthdates. Additional

materials provided may contain information that could permit someone to learn the

identity of other government witnesses, including confidential informants, which may

jeopardize their safety. Other materials contain information regarding ongoing

investigations that could be significantly compromised should those facts be disclosed

without restrictions. Accordingly, the government requests that the Court issue a

Protective Order governing the use and disclosure of these discovery materials.




Government’s Motion for a Protective Order
as to Discovery Disclosed to the Defense – Page 1
Case 6:20-cr-00097-JCB-JDL Document 88 Filed 01/19/21 Page 2 of 6 PageID #: 168




                                           BACKGROUND

        1.      On December 16, 2020, a federal grand jury for the Eastern District of

Texas returned a six-count indictment against the defendants in this case charging a

violation of 21 U.S.C. § 846, conspiracy to possess with intent to distribute and

distribution of a controlled substance (methamphetamine), a Schedule II controlled

substance, four counts of violations of 18 U.S.C. § 924(c), possession of a firearm in

furtherance of a drug trafficking crime, and one count of a violation of 18 U.S.C. §

922(g)(1), felon in possession of a firearm.

        2.      During the course of the investigation leading to this indictment, the

government obtained material containing sensitive and private personal identification

information for a number of individuals, including their names, addresses, social security

numbers, and birthdates. The government also developed and utilized multiple

witnesses, including confidential informants, whose safety could be greatly imperiled if

information contained in the discovery is disclosed. This information appears both in

paper form and by information and in electronic format.

        3.      The government respectfully requests that the Court issue a Protective

Order implementing the terms stated below to ensure the continued confidentiality of the

information identified in paragraph two.

        4.      The requested relief is narrowly tailored to ensure that the confidential

information identified in paragraph two will remain protected.




Government’s Motion for a Protective Order
as to Discovery Disclosed to the Defense – Page 2
Case 6:20-cr-00097-JCB-JDL Document 88 Filed 01/19/21 Page 3 of 6 PageID #: 169




                                       REQUESTED TERMS

         5.     The parties request the application of the following terms in the Protective

Order:

                a.       Among other discovery materials, the government will provide

         counsel for defense ("Defense Counsel") with the following (collectively called

         "Protected Discovery Material"): a copy of a compiled set of documents

         prepared by the case agents uploaded to the government’s secure discovery portal,

         USAfx and/or copied onto electronic storage media provided by Defense Counsel.

         All material disclosed by the government in this case to Defense Counsel falls

         within the scope of the proposed order and is referred to below as “Protected

         Discovery Material”;

                b.       Defense Counsel shall maintain the Protected Discovery Material in

         accordance with the terms of the Protective Order and shall use the Protected

         Discovery Material solely and exclusively in connection with this case (including

         trial preparation, trial, appeal, or other related legal proceedings) and for no other

         purposes;

                c.       Only the following individuals may access and view the Protected

         Discovery Material:       (i) Defense Counsel; (ii) the Defendants, for the sole

         purpose of assisting in the preparation of his defense and only in the presence and

         under the direct supervision of Defense Counsel; (iii) such members of Defense

         Counsel's staff as are necessary for the purposes outlined above and only while

         these staff members are operating under the direct supervision and control of
Government’s Motion for a Protective Order
as to Discovery Disclosed to the Defense – Page 3
Case 6:20-cr-00097-JCB-JDL Document 88 Filed 01/19/21 Page 4 of 6 PageID #: 170




        Defense Counsel; and (iv) any expert or investigator hired to assist Defense

        Counsel for the purpose of defendant the pending charges against defendant.

                d.       Defense Counsel may print, copy, or duplicate the Protected

        Discovery Material only if the printed items, copies, and/or duplicates are kept

        under the same control as the original Protected Discovery Material. Defendants

        may not print, copy, or duplicate the Protected Discovery Material;

                e.       Defense Counsel will keep a copy of the Protective Order with the

        Protected Discovery Material at all times and provide a copy to any staff member,

        expert, or investigator assisting Defense Counsel in the case;

                f.       Upon termination of this matter, Defense Counsel is permitted to

        retain a copy of the Protected Discovery Material, but this retention is subject to

        the terms and restrictions of this Protective Order.

                                            CONCLUSION

        Based on the foregoing, the government and Defendant respectfully request that

the Court issue a Protective Order governing the use and disclosure of the Protected

Discovery Material.




Government’s Motion for a Protective Order
as to Discovery Disclosed to the Defense – Page 4
Case 6:20-cr-00097-JCB-JDL Document 88 Filed 01/19/21 Page 5 of 6 PageID #: 171




                                                    Respectfully Submitted,

                                                    STEPHEN J. COX
                                                    UNITED STATES ATTORNEY

                                                    /s/ D. Ryan Locker
                                                    D. RYAN LOCKER
                                                    Assistant United States Attorney
                                                    Texas Bar Number 24046307
                                                    110 N. College Avenue, Suite 700
                                                    Tyler, Texas 75702
                                                    (903) 590-1400
                                                    Ryan.Locker@usdoj.gov


                                  CERTIFICATE OF SERVICE

      I hereby certify that on January 19, 2021, I electronically served a true and correct
copy of this document using the Court's CM/ECF system to all counsel of record.


                                                    /s/ D. Ryan Locker
                                                    D. RYAN LOCKER
                                                    Assistant United States Attorney



                              CERTIFICATE OF CONFERENCE

       I hereby certify that on or about the date of the filing of this motion I have
conferred with opposing counsel related to the filing of this motion and the content of the
proposed order, and opposing counsel have responded as follows:

Brandt Thorson, counsel for MARCELINO BERUMAN: UNOPPOSED
Jason Cassel, counsel for SHY ANNE ROGERS: UNOPPOSED
Tom McClain, counsel for JOHN ERIC RETIZ: UNOPPOSED
Bobby Mims, counsel for DUSTY RAQUEL DUDLEY: UNOPPOSED
Charles Van Cleef, counsel for CHRISTOPHER DALE CROMWELL: UNOPPOSED
Jason Parrish, counsel for GLORIA ELIZABETH: UNOPPOSED




Government’s Motion for a Protective Order
as to Discovery Disclosed to the Defense – Page 5
Case 6:20-cr-00097-JCB-JDL Document 88 Filed 01/19/21 Page 6 of 6 PageID #: 172




        The government does not believe that the remaining defendants have counsel at
this time because they have not been apprehended. The government intends to confer
with newly retained or appointed counsel about this matter immediately upon notification
of representation. Should any future counsel object to the terms of the proposed order,
counsel for the government intends to bring this to the attention of the Court immediately
so that the matter may be properly considered by the Court in light of the grounds for the
objection.

                                                    /s/ D. Ryan Locker
                                                    D. RYAN LOCKER
                                                    Assistant United States Attorney




Government’s Motion for a Protective Order
as to Discovery Disclosed to the Defense – Page 6
